IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40455
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellant,

versus

JOSE ALFREDO LAZCANO,

                                           Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Southern District of Texas
                USDC No.(CA-L-93-51) (CR-L-89-38-1)
                         - - - - - - - - - -
                          February 18, 1997

Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Alfredo Lazcano, Texas inmate # 42894-079, appeals the

denial of his motion pursuant to 28 U.S.C. § 2255.       Lazcano

argues that his trial counsel had an actual conflict of interest

based on his representation of Jesus Llanes.    We have reviewed

the parties’ briefs and the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See United States v. Lazcano, No. CA-L-93-51,, CR-L-89-

38-1 (S.D. Tex. May 30, 1996).

     AFFIRMED.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.